OPINION — AG — ** COUNTY LAW LIBRARY — FEES — CIVIL SUITS ** THE COUNTY LAW LIBRARY ACTED, INCLUDING 19 O.S. 813 [19-813], REQUIRING THE PAYMENT OF THE FEE OF $1.00 IN CIVIL CASES FOR THE BENEFIT OF THE " LAW LIBRARY FUND ", SHOULD BE TREATED AS VALID BY THE OFFICERS OF YOUR COUNTY ADMINISTRATING SAID LAW, THAT IS, UNLESS AND UNTIL SAME IS HELD INVALID BY ONE OF THE APPELLATE COURTS OF THIS STATE. (PAYMENT OF ONE DOLLAR ADDITIONAL COSTS IN EACH CIVIL SUIT TO BE SET UP AS A " LAW LIBRARY FUND ", APPLIES TO THE PARDON AND PAROLE DOLLAR ?, CHARGE IN CRIMINAL PROCEEDING, DENIAL OF CONSTITUTIONAL RIGHTS) CITE: 19 O.S. 811 [19-811], 19 O.S. 826 [19-826], 19 O.S. 828 [19-828] [19-828], OPINION NO. APRIL 27, 1951 — FIELD, 11 O.S. 542 [11-542] (FRED HANSEN)